Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Specification
The disclosure is objected to because of the following informalities: typographical errors appear at many instances for example at paragraphs 0031, 0113, 0114 “the application of selected the solution”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-17 are rejected under 35 U.S.C. 101 because the claimed computer readable storage device according to the specification does not exclude transitory computer-readable storage. The specification indicates computer readable media as not including transitory signals but is silent as to what the computer readable storage devices include. Thus, the broadest reasonable interpretation of the recited device covers transitory storage not patentable at the present time. 
Applicant can overcome the rejection by inserting –non transitory—in front of “computer-readable storage device” or by replacing “device” by –medium—since medium is defined in the specification, to clearly indicate transitory storage media is excluded.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 last line “applying a selected solution of the solutions” is unclear. Which entity selects a solution? What criteria is used for selecting a solution?
Claims 15, 18 essentially recite the limitations of claim 1 in form of computer program product and system, thus contain similar defects.
The dependent claims do not cure the deficiencies of their parent claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Konig et al (WO 2019245943) provided by the applicant.
Regarding claim 1, Konig substantially discloses teaches or suggests a computer-implemented method for processing user queries using a bot program (see at least 0097), the method comprising:
executing a bot program (see Figure 5), wherein executing the bot program further comprises:
processing output data (e.g. status of current flight reservations) of an application program (e.g. enterprise response (see at least 0098) ;
detecting status messages (e.g. current status) in the output data (see at least 0098);
generating bot queries related to the status messages (see at least 0098 the enterprise may request additional information based on the information in the initial request);
providing the bot queries to a user (see at least 00100);
in response to the providing of the bot queries to the user, receiving a user query from the user, wherein the user query is based at least in part on the bot queries (see at least 00103: “the response from the enterprise will include one or more options that the customer can select from”);
determining one or more solutions to the user query using a knowledge base (see at least 00101); and
applying a selected solution of the solutions (see at least 00102).

Regarding claim 2, Konig teaches the method of claim 1, wherein processing the output data of the application program further comprises:
providing a calls database that includes data corresponding to different types of applications, wherein data of a specific type of applications includes procedures of the specific type of applications and predefined queries associated with tokens associated with the specific type of applications (see at least 00115, 00123 libraries for interacting with enterprise chatbots, rules, scripts);
performing a recognition of a type of the application program (see at least 00128 determine the type of information being requested);
searching in the calls database for procedures associated with the type of the application program (see at least 00128 different variants of the phrases); and
analyzing the output data based at least in part on the procedures associated with the recognized type (see at least 00128 good paths for interacting with particular enterprise chatbot).

Regarding claim 3, Konig teaches the method of claim 2, wherein generating the bot queries related to the status messages further comprises:
tokenizing the detected status messages (see at least 0090); and
retrieving from the calls database the queries associated with the tokens, wherein the generated bot queries are the retrieved queries (see at least 0091-0092 find matching data).

Regarding claim 4, Konig teaches the method of claim 2, further comprising:
storing the bot queries in the calls database (see at least 0081 interaction library storage); and
updating the calls database based at least in part on the bot queries (see at least 0082 the library for the enterprise is automatically updated).

Regarding claim 5, Konig teaches the method of claim 4, wherein providing the bot queries further comprises:
providing from the calls database additional bot queries of applications associated with the application program (see at least 0083 a library for interacting with a cable company may include functions for: requesting technical support; changing service levels).

Regarding claim 6, Konig teaches the method of claim 1, further comprising:
configuring the bot program to access an application program interface of the application program, wherein generating the bot queries further comprises:
generating candidate bot queries related to the detected status messages (see at least 00102 follow-up requests, the bot controller searches the natural language input, the customer profile, the response from the enterprise, external services or prompt the customer); and
specifying the candidate bot queries based at least in part on requests of the application programing interface, wherein the generated bot queries are the specified candidate bot queries (see at least 00102 the response may include session identifier or session key for identifying the particular interaction between the personal bot system 300 and the enterprise and the API may require that each function call to the API include this session information)

Regarding claim 7, Konig teaches the method of claim 1, further comprising:
prompting the user to confirm that the user query takes into account the bot queries (see at least 00102 prompt the customer); and
receiving an initial user query from the user, wherein the user query corresponding to a modification of the initial user query (see at least 00102 follow-up request).

Regarding claim 8, Konig teaches the method of claim 1, further comprising:
displaying the output data in an application user interface on a display (see at least Figure 2C); and
displaying the bot queries in a bot dialog window on the display, wherein the bot dialog window and the application user interface being concurrently displayed, wherein the user query is received via the bot dialog window (see at least 00105, 00125).

Regarding claim 9, Konig teaches the method of claim 8, wherein the application user interface includes a panel and a dashboard, wherein the processing of the output data comprises processing the displayed output data using the application user interface (see at least Figure 2C). Note the claimed panel and dashboard are met by the input/output display shown in at least Figure 2C prompting for user input. 

Regarding claim 10, Konig teaches the method of claim 1, wherein the bot query includes a first query to find a root cause of the status message and a second query to provide details of the status message (see at least 00125 dialogue management, scripts of chatbot behavior extracted based on observing common or shared portions of messages from the given enterprise chatbot during prior interactions, and determining templates or formats of text strings sent to the enterprise chatbot that elicit the desired responses from the enterprise chatbot).

Regarding claim 11, Konig teaches the method of claim 1, further comprising:
initiating a user-bot chat session, wherein receiving of the user query, determining of the one or more solutions, and applying the selected solution occur during the user-bot chat session (see at least 00126 the chatbot library may automatically authenticate the user by providing the user’s username and password to the website in order to gain access to the enterprise chatbot).

Regarding claim 12, Konig teaches the method of claim 1, further comprising:
embedding the bot program in the application program (see at least 00126 the enterprise may offer different chatbots serving different roles such as sales, technical support, and customer service. In such circumstances, the enterprise library for interacting with a chatbot also stores information about accessing the various chatbots of the enterprise).

Regarding claim 13, Konig teaches or suggests the method of claim 1, further comprising:
configuring the application program to output data using a service of an application server, wherein the application program is a client in a first client-server configuration involving the application server connected to the client (see at least 00133 various servers); and
configuring the bot program as a client in a second client-server configuration involving a bot server connected to the bot program (see at least 00133).

Regarding claim 14, Konig teaches the method of claim 1, wherein the application program is selected from a group consisting of: asset management application and network management application (see at least 0061).

Claims 15-17 essentially recite the limitations of claims 1, 2, 8 respectively in form of a computer program product, thus are rejected for the same reasons discussed in claims 1, 2, 8 above.

Claims 18-20 essentially recite the limitations of claims 1, 2, 8 respectively in form of a system, thus are rejected for the same reasons discussed in claims 1, 2, 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gellock et al (WO 2020263417) teach processing operations configured to generate and present a chat bot diagnostic visualization that provides real-time visual insights into operation of a chat bot for debugging assistance. A chat bot diagnostic tool is programmed to launch a graphical user interface that displays a visual representation of diagnostic data for debugging a chat bot in real-time. To enable conversational specific data to be reviewed, the present disclosure is configured to implement a middleware adapter within in a run-time stack of a chat bot that is configured to trace data traffic between a chat bot and a channel of an application/service. This enables the chat bot diagnostic tool to observe data traffic and filter the data traffic to identify relevant data for debugging a chat bot. A debugging data visualization of a chat bot interaction is emulated through a graphical user interface of the chat bot diagnostic tool.
Bikumala et al (US 20210182942) teach a server may receive an order from a customer to acquire a computing device, the server may determine the plurality of content identifiers associated with the device identifier, and send the plurality of content in a digital form for installation on the computing device. After the customer receives and begins to use the computing device, the customer may have an issue, such as how to configure the computing device, how to use a particular feature of the computing device (or how to use software installed on the computing device), or the like. The customer may open a chat application to initiate a chat session (e.g. an interactive session between the computing device and the server) with an automated agent (“chat bot”) executing on the server. The server may receive a message from the computing device to initiate the chat session between the software agent (“chat bot”) executing on the server and a chat application executing on the computing device. The software agent on the server may use the chat application to determine the device identifier (e.g. a service tag, a serial number, or the like) associated with the computing device that uniquely identifies the computing device. The software agent may look up the device identifier in a database to determine the entitlements associated with the computing device. During the chat session, the server may receive a query from the customer regarding an issue associated with the computing device or components (e.g., software applications, peripherals or the like). The server may parse the query using Natural Language Processing (NLP) to create a parsed query. The server may send a request to the chat application, based on the parsed query, to send configuration information and logs associated with one or more components of the computing device. The software agent on the server may, based on the parsed query, the configuration information, and the logs, determine one or more solutions to the issue. If updated documentation is available, the software agent may send the updated documentation to the computing device and suggest that the customer follow a particular procedure (“see page 6”) to resolve the problem. If a video is available on the internet (e.g., manufacturer's support site), then the software agent may open a browser and open the site to the video that explains how to address the issue. If updated software (e.g., operating system fix, updated application, updated driver, or the like) is available, the software agent may send the updated software to the chat application and the chat application may automatically install the updated software to address the issue.
Vo et al (US 20210334593) teach a method includes building a set of test data for a machine learning model, in response to receiving a target data set from a user, wherein the target data set is a data set on which the machine learning model is to be trained to operate, identifying a subset of predefined features engineering action scripts from among a plurality of predefined features engineering action scripts, wherein the subset is determined to be applicable to the set of test data, and automatically generating a recommended features engineering action script for operating on the target data set, wherein the automatically generating includes customizing a parameter of a predefined features engineering action script of the subset to extract data values from locations in the target data set, and wherein the recommended features engineering action script is recommended to the user for inclusion in a features engineering component of the machine learning model.
Tamblyn et al (US 20170324867) teach receiving request for interaction from a user operating an end user device. The information regarding the interaction is received (402) from the end user device. A first automated chat profile is selected (410) for use by an automated chat resource to engage in an automated chat communication session. A trigger event is detected during the monitoring of the automated chat communication session. The automated chat communication session is transitioned to a contact center resource other than the automated chat resource upon the detected trigger event.
Shtuvelman (US 20020059164) teaches a communication center has a system for managing agent-hosted sessions including systems for storing queries and responses to queries in sessions in associated pairs, and for comparing newly-arriving queries with stored query-response pairs. In the event of a match or near match, stored responses to often-repeated queries are provided to agents for use, relieving agents of the tasks of responding manually to often-repeated queries. Parsing and sentence structure tools are used, and in some cases aid stations with knowledge workers are provided to allow editing and extra help for agents.
Konig et al (US 10839432) teach a method for automating interactions with enterprises includes: receiving, through a user interface, a natural language request from a customer; determining a customer intent from the natural language request; conducting an automated interaction by: determining, by a personal bot controller circuit, an enterprise to service the customer intent; loading an enterprise library for interacting with an application programming interface (API) of the enterprise, the enterprise library including one or more library functions; identifying a library function for servicing the customer intent from among the one or more library functions; generating a request based on the identified library function and the customer intent; transmitting the generated request to the enterprise to initiate an interaction; receiving a response from the enterprise; and notifying the customer of a result of the interaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        31 October 2022